In a proceeding pursuant to CPLR article 78 to review two determinations of the respondents which, inter alia, ordered the closing of an elementary school, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered June 27, 1980, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. Assuming; arguendo, that respondents violated section 98 *937of the Public Officers Law, petitioner failed to establish good cause for setting aside their determinations (see Matter of New York Univ. v Whalen, 46 NY2d 734). Moreover, there was a rational basis for said determinations (see Corliss v Solomon, 75 AD2d 837). Therefore, the proceeding was properly dismissed. Hopkins, J. P., Lazer, Rabin, Margett and Martuscello, JJ., concur.